                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                               :
ELEANOR THOMAS,                                :     CIVIL ACTION
                                               :
                      Plaintiff,               :
                                               :
                     v.                        :     No. 17-4989
                                               :
FAMILY DOLLAR STORES OF                        :
PENNSYLVANIA, LLC,                             :
                                               :
                      Defendant.               :
                                               :

                                           ORDER

              AND NOW, this        19th   day of November, 2018, upon consideration of

Defendant Family Dollar Stores of Pennsylvania, LLC’s (“Family Dollar”) Motion for Summary

Judgment, Plaintiff Eleanor Thomas’s (“Thomas”) Response to Defendant’s Motion for

Summary Judgment, and Family Dollar’s Reply Brief in Support of Its Motion for Summary

Judgment, it is hereby ORDERED that Family Dollar’s Motion for Summary Judgment (Doc.

No. 15) is GRANTED.

              It is FURTHER ORDERED that the Clerk of Court shall mark this case as

CLOSED.



                                                   BY THE COURT:



                                                   /s/ Robert F. Kelly
                                                   ROBERT F. KELLY
                                                   SENIOR JUDGE
